Name: 2002/654/EC: Commission Decision of 12 August 2002 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2002) 3029)
 Type: Decision
 Subject Matter: chemistry;  competition;  production;  technology and technical regulations;  international trade
 Date Published: 2002-08-15

 Avis juridique important|32002D06542002/654/EC: Commission Decision of 12 August 2002 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2002) 3029) Official Journal L 220 , 15/08/2002 P. 0059 - 0063Commission Decisionof 12 August 2002determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council(notified under document number C(2002) 3029)(Only the Spanish, German, Greek, English, French, Italian, Dutch, Finnish and Swedish texts are authentic)(2002/654/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community;Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer(1) as last amended by Regulation (EC) No 2039/2000(2), and in particular to Article 4(3)(ii) thereof,Whereas:(1) Community measures, as in particular contained in Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer(3) which was replaced by Regulation (EC) No 2037/2000, have led, over several years, to a reduction of overall consumption of hydrochlorofluorocarbons (HCFC).(2) In the context of that reduction, quotas for individual producers and importers were fixed based on historical market shares and calculated by reference to the ozone-depleting potential of those substances.(3) Since 1997 the market for those substances in respect of different uses has been stable. Almost two thirds of the market concerns the use of HCFC for the production of foams.(4) In order to avoid placing certain producers at a disadvantage, which would occur were the allocation system based on historical market shares to be maintained after the prohibition, from 2003 onwards, of the use of HCFC for foam production, it is appropriate to provide for a new allocation mechanism for the individual quotas.(5) For 2003 that allocation system should, for the last time, take account of recent average market shares concerning the use of HCFC for foam production and for the further twelvemonth periods be based solely on the average market shares concerning the use of HCFC for non-foam production.(6) While it is appropriate to limit the quotas available for importers to their respective percentage share in 1999, provision should be made for an equitable allocation mechanism on case of import quotas which have not been claimed and allocated in a given year.(7) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 18(2) of Regulation (EC) No 2037/2000,HAS ADOPTED THIS DECISION:Article 1DefinitionsFor the purposes of this Decision, the following definitions shall apply:(a) "Market share for refrigeration" means the average market share of sales for refrigeration applications of a producer in the years 1997, 1998 and 1999 as a percentage of the total market for refrigeration applications;(b) "Market share for foam production" means the average market share of sales for foam production of a producer in the years 1997, 1998 and 1999 as a percentage of the total market for foam production; and(c) "Market share for solvent uses" means the average market share of sales for solvent uses of a producer in the years 1997, 1998 and 1999 as a percentage of the total market for solvent uses.Article 2Basis for the calculation of quotasThe indicative quantities assigned for the consumption of hydrochlorofluorocarbons for refrigeration, foam production and solvents from the producers share of the calculated levels set out in Article 4(3)(d) and (e) of Regulation (EC) No 2037/2000, shall be as set out in Annex I to this Decision.The market shares for each producer in the respective markets shall be as set out in Annex II(4).Article 3Quotas for producers1. For the year 2003, for each producer the quota of the calculated level of hydrochlorofluorocarbons set out in Article 4(3)(d) of Regulation (EC) No 2037/2000 which it places on the market or uses for its own account shall not exceed the sum of the following:(a) the producer's market share for refrigeration of the total indicative quantity assigned for refrigeration in 2003;(b) the producer's market share for foam production of the total indicative quantity assigned for foam production in 2003;(c) the producer's market share for solvents of the total indicative quantity assigned for solvents in 2003.2. For the years 2004 to 2007, for each producer the quota of the calculated level of hydrochlorofluorocarbons set out in Article 4(3)(e) of Regulation (EC) No 2037/2000 which it places on the market or uses for its own account shall not exceed the sum of the following:(a) the producer's market share for refrigeration of the total indicative quantity assigned for refrigeration in 2004;(b) the producer's market share for solvents of the total indicative quantity assigned for solvents in 2004.3. For the years 2008 and 2009, for each producer the quota of the calculated level of hydrochlorofluorocarbons set out in Article 4(3)(f) of Regulation (EC) No 2037/2000 which it places on the market or uses for its own account shall not on a pro rata basis exceed the sum of the following:(a) the producer's market share for refrigeration of the total indicative quantity assigned for refrigeration in 2004;(b) the producer's market share for solvents of the total indicative quantity assigned for solvents in 2004.Article 4Quotas for importersThe calculated level of hydrochlorofluorocarbons that each importer may place on the market or use for its own account shall not exceed, as a percentage of the calculated level set out in Article 4(3)(d), (e) and (f) of Regulation (EC) No 2037/2000, the percentage share assigned to it in 1999.Any amounts, however, which cannot be placed on the market, because importers entitled to do so did not apply for an import quota, shall be reallocated between those importers that have been given an import quota.The amount unallocated shall be divided between each importer and calculated on a proportional basis by reference to the size of the quotas already determined for those importers.Article 5This Decision is addressed to the following undertakings:DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht NederlandAtofina SA Cours Michelet - La DÃ ©fense 10 F - 92091 Paris-La-DÃ ©fenseAtofina EspaÃ ±a SA Avenida de Burgos, 12-planta 7 E - 28036 MadridAusimont SpA Viale Lombardia, 20 I - 20021 Bollate ( MI )Honeywell Fluorine Products Europe BV Kempenweg 90 Postbus 264 6000 AG Weert NederlandIneos Fluor Ltd PO box 13, The Heath Runcorn WA7 4QF United KingdomRhodia Organique Fine Ltd PO Box 46, St Andrews Road Avonmouth Bristol BS11 9YF United KingdomSolvay Fluor und Derivate GmbH Hans-BÃ ¶ckler-Allee 20 D - 30173 HannoverSolvay Ã lectrolyse France 12, cours Albert F - 75008 ParisSolvay IbÃ ©rica SLBarcelonaCalle Mallorca 269 E - 08008 BarcelonaPhosphoric Fertilizers Industry SAThessaloniki PlantPO box 10183 GR - 54110 ThessalonikiAB Ninolab Box 137 S - 194 22 Upplands VÃ ¤sbyAdvanced Chemical SA Balmes, 69 Pral 3o E - 08007 BarcelonaAlcobre SA Luis I, Nave 6-BPolÃ ­gono Industrial VallecasE - 28031 MadridArch Chemicals NV Keetberglaan 1AHavennummer 1061B - 2070 ZwijndrechtAsahi Glass Europe BV World Trade CenterStrawinskylaan 15251077 XX Amsterdam NederlandBayer Hispania SA Pau ClarÃ ­s 196 E - 08037 BarcelonaBoucquillon NV Nijverheidslaan 38 B - 8540 DeerlijkCalorie 503, rue HÃ ©lÃ ¨ne-BoucherZI BucBP 33 F - 78534 Buc CedexCaraÃ ¯bes Froids SARL BP 6033 Ste-ThÃ ©rÃ ¨se4,5 km Route du LamentinF - 97219 Fort-de-France ( Martinique )Celotex Limited Warwick House27/31 St Mary's RoadEalingLondon W5 5PR United KingdomEfisol 14/24, rue des AgglomÃ ©rÃ ©s F - 92024 Nanterre CedexFibran SA 6th km ThessalonikiOreokastroPO box 40 306 GR - 560 10 ThessalonikiFiocco Trade SL Molina, 16, Pta 5 E - 46006 ValenciaGalco SA Avenue Carton de Wiart 79 B - 1090 BruxellesGalex SA BP 128 F - 13321 Marseille Cedex 16Gasco NV Assenedestraat 4 B - 9940 Rieme-ErtveldeGU Thermo Technology Ltd Greencool RefrigerantsUnit 12Park Gate Business CentreChandlers WayPark GateSouthampton SO31 1FQ United KingdomGuido Tazzetti & Co Strada Settimo, 266 I - 10156 TorinoHarp International Gellihirion Industrial EstateRhondda Cynon TaffPontypridd CF37 5SX United KingdomH& H International Ltd Richmond Bridge House419 Richmond RoadRichmond TW1 2EX United KingdomICC Chemicals (UK) Ltd Northbridge Road Berkhamsted HP4 1EF United KingdomKal y Sol P.I. Can RocaSant MartÃ ­, s/nE - 08107 Martorelles ( Barcelona )Nagase Europe Ltd Crown House143 Regent StreetLondon W1R 4NS United KingdomPlasfi SA Ctra Montblanc, s/n E - 43420 Sta Coloma de Queralt ( Tarragona )Polar Cool SL Valdemorillo, 8 PolÃ ­gono IndustrialVentorro del CanoE - 28925 AlcorÃ ³nPromosol Bld Henri Cahn BP 27 F - 94363 Bry-sur-Marne CedexQuimidroga SA Tuset 26 E - 08006 BarcelonaRefrigerant Products Ltd N9 Central Park EstateWestinghouse RoadTrafford ParkManchester M17 1PG United KingdomResina Chemie BV Korte Groningerweg 1A 9607 PS Foxhol NederlandSJB Chemical Products BV Wellerondom 11 3230 AG Brielle NederlandSynthesia EspaÃ ±ola SA Conde Borrell, 62 E - 08015 BarcelonaUniversal Chemistry & Technology SpA Viale A. Filippetti, 20 I - 20122 MilanoVuoksi YhtiÃ ¶ Oy Lappeentie 12 FIN - 55100 ImatraDone at Brussels, 12 August 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 244, 29.9.2000, p. 1.(2) OJ L 244, 29.9.2000, p. 26.(3) OJ L 333, 22.12.1994, p. 1.(4) Annex II is not published because it contains confidential commercial information.ANNEX IIndicative quantities assigned for 2003 and 2004 in tonnes/ozone depleting potential>TABLE>